Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 1 of 23 PageID# 64376



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                              Richmond Division




STEVES AND SONS, INC.,

      Plaintiff,

V.                                           Civil Action No. 3:16-cv-545
                                                       PUBLIC VERSION
JELD-WEN, INC.,

      Defendant.



                              MEMORANDUM OPINION


      This matter is before the Court on the EXPEDITED MOTION                  FOR


INJUNCTION IN SUPPORT OF THE AMENDED FINAL JUDGMENT (EOF No. 2001)

(the "Motion") filed by Steves and Sons, Inc. ("Steves"), pursuant

to   28   U.S.C.    § 2202.    In   particular,       Steves   sought    an   order

enjoining JELD-WEN, Inc. ("JELD-WEN") as follows:

      (1)   requiring JELD-WEN to fill Steves' orders from
            Weeks 44-52 of 2019;

      (2)   requiring      JELD-WEN    "to    immediately      provide
            verification       of     the    events    and     factors
            warranting the notice of allocation served by
            JELD-WEN on December 19, 2019, and to supply
            weekly updates on those events and factors
            while the impairment to its ability to meet
            demand continues";

      (3)   requiring JELD-WEN to "apply Steves' 2019
            percentage number to the allocation period";

      (4)   prohibiting JELD-WEN from "deflating Steves'
            2019 percentage number by refusing to include
            in     its   calculation    doorskins     that   JELD-WEN
            failed to ship to Steves in 2019"; and
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 2 of 23 PageID# 64377
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 3 of 23 PageID# 64378
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 4 of 23 PageID# 64379
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 5 of 23 PageID# 64380
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 6 of 23 PageID# 64381
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 7 of 23 PageID# 64382
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 8 of 23 PageID# 64383
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 9 of 23 PageID# 64384
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 10 of 23 PageID# 64385
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 11 of 23 PageID# 64386
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 12 of 23 PageID# 64387
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 13 of 23 PageID# 64388
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 14 of 23 PageID# 64389
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 15 of 23 PageID# 64390
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 16 of 23 PageID# 64391
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 17 of 23 PageID# 64392
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 18 of 23 PageID# 64393
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 19 of 23 PageID# 64394
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 20 of 23 PageID# 64395
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 21 of 23 PageID# 64396
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 22 of 23 PageID# 64397
Case 3:16-cv-00545-REP Document 2053 Filed 05/05/20 Page 23 of 23 PageID# 64398
